Title: From John Adams to Roger Sherman, 14 May 1789
From: Adams, John
To: Sherman, Roger


          
            My dear Friend
            New York May 14. 1789
          
          Inclosed is a Letter of Thanks to our fellow Citizens of New Haven and to Mr Edwards, for the most endearing Compliment I ever received. I suppose myself chiefly indebted to your Friendship for the favourable Representation of my Character among your Neighbours which has produced this obliging Result. I hope it will not be long before We shall have an opportunity to renew our former Acquaintance and Intimacy: in the meantime let me pray your acceptance of my Sincere Thanks for the Diploma under your Mayoralty and Signature; and that you will take the trouble of transmitting the enclosed Letter, which I leave open for your perusal, to Mr Edwards.
          With the most cordial Affection / and the highest Esteem, I have / the Honour to be, dear sir, your / most obedient and most humble / servant
          
            John Adams.
          
        